DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Goetz  US 8,996,123 in the IDS in view of Rao US 10,199,125.

Regarding claims 1, 9 and 17:  Goetz discloses 
a first and second electrode 48A-P(figure 3, the first electrode is one of 48A-P and the second electrode is one of 48A-P),
a stimulation generator 60, 60A (figure 5) configured to deliver first stimulation pulses to the first electrode and second stimulation pulses to the second electrode, wherein a first electrical current amplitude of the first stimulation pulses is a first fraction of a master amplitude and a second electrical current amplitude of the second stimulation pulses is a second fraction of the master amplitude (“reference voltage”  column 17, lines 20-22 and column 18, lines 17-21, also figure 5); and
a processor 53 (figure 4) configured to: generate an initial instruction for the stimulation generator to deliver: the first simulation pulses based on the first fraction of the master amplitude, and the second stimulation pulses based on the second fraction of the master amplitude (column 34 lines 66-67 through column 35 lines 1-8);
receive user input comprising a desired electrical current amplitude (fig. 6: user interface 59 showing amplitude/intensity adjustment features; "A clinician or patient 36 interacts with user interface 59 in order to, for example, manually select, change or modify programs, adjust voltage or current amplitude” column 16 lines 4-6);
determine that an adjustment to the first electrical current amplitude of the first stimulation pulses is required based on the desired electrical current amplitude (column 21 line 60 and  column 22 line 22); and
determine, based at least in part on a comparison of the desired electrical current amplitude to the master amplitude, a target adjustment, wherein the processor is further configured to: determine, as the target adjustment, 
However, Goetz does not specifically disclose delivering the second stimulation pulse at approximately the same second electrical current amplitude.  Rao however discloses a similar device and method which delivers fractionalized electrical current (column 2, lines 9-14).  Rao further teaches locking specific electrodes so that their fractionalized current values are not varied during the variation of other electrodes (column 14, lines 13-10).  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Goetz to include not varying electrode stimulation intensity, as taught by Rao, in order to modify stimulation parameters of some electrodes while locking, or keeping other electrodes at their initial values. 
Regarding claims 2-3, 10-11 and 18-19:  Goetz discloses wherein to determine that the adjustment to the first electrical amplitude of the first stimulation pulse is required based on the desired electrical current amplitude, the processor is configured to determine the user input requires an increase to the first electrical current amplitude of the first stimulation This is depicted in figures 17-18, in figure 17 one electrode is active, the user inputs that the second electrode is to become active (figure 18).  The first fraction goes from 0% to 63 %.   Specifically regarding claim 3 the system is clearly reversible, and the first fraction can decrease from 63% back down to 0%.
Regarding claims 4-5, 12-13 and 20:  Goetz disclose wherein to determine that the adjustment to the first electrical current amplitude of the first stimulation pulses is required based on the desired electrical current amplitude, the processor is configured to determine the user input requires an increase to the first electrical current amplitude of the first stimulation pulses; and wherein to determine, as the target adjustment, the adjustment to the master amplitude and the adjustment to at least the second fraction, the processor is configured to determine, when the desired electrical current amplitude is greater than the master amplitude, that: the adjustment to the master amplitude includes increasing the master amplitude; and the adjustment to at least the second fraction includes decreasing the second fraction relative to the increase in master amplitude or decreasing the master amplitude.  This is disclosed in figures 17-20; the master amplitude starts at 8.0mA in figure 17 and increases to 13.1 mA, 21.1 mA and finally 25.3mA, as the master amplitude is adjusted each electrode zone and contribution are also adjusted (see figures 17-20), this is clearly a reversible process which meets the claim limitations of claim 5. 
Regarding claims 6 and 14:  Goetz discloses increase, based on the decrease in the master amplitude (decrease from figure 20 to figure 19), the second fraction by a first amount to maintain the second electrical current amplitude at approximately the same amplitude relative to an original second electrical current amplitude (as is seen in figures 20 to 19 the forth electrode decreases from 0.52 down to zero). 
Regarding claims 7 and 15: Goetz discloses  wherein the processor is further configured to: output, for display via a user interface, the first electrical current amplitude in measurement units comprising mA measurement units; receive, via the user interface, the user input defining the desired electrical current amplitude in measurement units comprising mA measurement units; and output, for display via the user interface, the adjustment to the first electrical current amplitude of the first stimulation pulses in measurement units comprising mA measurement units (figures 6 and 17-20). 
Regarding claims 8 and 16:  Goetz discloses wherein the processor is further configured to: output, to the stimulation generator as part of the adjustment instruction, fractional values corresponding to the adjustment to the first fraction or the adjustment to the second fraction, wherein the fractional values indicate a change in contribution of the first or second electrodes defining a relative degree to which a respective electrode delivers a desired intensity to a particular zone (figures 17-20).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA J. STICE whose telephone number is (303)297-4352.  The examiner can normally be reached on Monday - Friday 7:30am -4pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAULA J. STICE
Primary Examiner
Art Unit 3792



/PAULA J STICE/Primary Examiner, Art Unit 3792